ALLOWANCE
Election/Restrictions
Claims 7-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on October 4, 2019, is hereby withdrawn and claims 7-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with P.G. Scott Born on February 17, 2022.
The application has been amended as follows: 
Claims:
propulsion system comprising:
a diffusing structure;
a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the vehicle, wherein the diffusing structure comprises a terminal end configured to provide egress from the propulsion system for the introduced primary fluid;
a first constricting element disposed adjacent a first wall, the first passage being 
an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing a cross-sectional area of the first passage,
wherein the actuating apparatus comprises:
a first translating component configured to engage the first constricting element and configured to move translationally and perpendicularly relative to movement of the first constricting element; and
a first rotational component coupled to the first translating component and the first constricting element,
wherein movement of the first translating component rotates the first rotational component, thereby urging the first constricting element toward the first wall.

2.	(Canceled)

propulsion system of claim [[2]] 1, wherein the conduit portion is further configured to introduce the primary fluid to the diffusing structure through a second passage, the second passage being defined by a second wall,
the propulsion system further comprises a second constricting element disposed adjacent the second wall, whereby the actuating apparatus is coupled to the second constricting element and configured to urge the second constricting element toward the second wall, thereby reducing a cross-sectional area of the second passage, and
the actuating apparatus further comprises:
a second translating component configured to engage the second constricting element and configured to move translationally;
a second rotational component coupled to the second translating component and configured to move rotationally; and
a lever element coupled to the first rotational component and the second rotational component and configured to rotate the first rotational component and the second rotational component in unison.

4.	(Currently Amended) The propulsion system of claim 1, further comprising a convex surface coupled to the diffusing structure, wherein the conduit portion is configured to introduce the primary fluid to the convex surface through the first passage.

7.	(Currently Amended) A propulsion system coupled to a vehicle, the propulsion system comprising:
a diffusing structure;
propulsion system for the introduced primary fluid and secondary fluid;
a first constricting element disposed adjacent the wall; and
an actuating apparatus coupled to the constricting element and configured to urge the first constricting element toward the wall, thereby reducing a cross-sectional area of the passage,
wherein the actuating apparatus comprises:
a first translating component configured to engage the first constricting element and configured to move translationally and perpendicularly relative to movement of the first constricting element; and
a first rotational component coupled to the first translating component and the first constricting element,
wherein movement of the first translating component rotates the first rotational component, thereby urging the first constricting element toward the wall.

8.	(Canceled)

9.	(Currently Amended) The propulsion system of claim [[8]] 7, wherein the conduit portion is further configured to introduce the primary fluid to the diffusing structure through a second passage, the second passage being defined by a second wall,
propulsion system further comprises a second constricting element disposed adjacent the second wall, whereby the actuating apparatus is coupled to the second constricting element and configured to urge the second constricting element toward the second wall, thereby reducing a cross-sectional area of the second passage, and
the actuating apparatus further comprises:
a second translating component configured to engage the second constricting element and configured to move translationally;
a second rotational component coupled to the second translating component and configured to move rotationally; and
a lever element coupled to the first rotational component and the second rotational component and configured to rotate the first rotational component and the second rotational component in unison.

10.	(Currently Amended) The propulsion system of claim 7, further comprising a convex surface coupled to the diffusing structure, wherein the conduit portion is configured to introduce the primary fluid to the convex surface through the 

11.	(Currently Amended) The propulsion system of claim 7, wherein the primary fluid comprises compressor bleed air produced by a turbojet.

12.	(Currently Amended) The propulsion system of claim 7, wherein the diffusing structure is positioned downstream of a turbine of a turbocharger of the vehicle, and the primary fluid is supplied by a compressor of the turbocharger.

13.	(Currently Amended) A vehicle comprising
a primary-fluid source;
a diffusing structure;
a conduit portion configured to introduce to the diffusing structure through a first passage a primary fluid produced by the source, wherein the diffusing structure comprises a terminal end configured to provide egress from the vehicle for the introduced primary fluid;
a first constricting element disposed adjacent a first wall, the first passage being defined by the first wall and the first constricting element; and
an actuating apparatus coupled to the first constricting element and configured to urge the first constricting element toward the first wall, thereby reducing a cross-sectional area of the first passage, 
wherein the actuating apparatus comprises:
a first translating component configured to engage the first constricting element and configured to move translationally and perpendicularly relative to movement of the first constricting element; and
a first rotational component coupled to the first translating component and the first constricting element,
wherein movement of the first translating component rotates the first rotational component, thereby urging the first constricting element toward the first wall.

14.	(Canceled)

15.	(Currently Amended) The vehicle of claim [[14]] 13, wherein the conduit portion is further configured to introduce the primary fluid to the diffusing structure through a second passage, the second passage being defined by a second wall,
the vehicle further comprises a second constricting element disposed adjacent the second wall, whereby the actuating apparatus is coupled to the second constricting element and configured to urge the second constricting element toward the second wall, thereby reducing a cross-sectional area of the second passage, and
the actuating apparatus further comprises:
a second translating component configured to engage the second constricting element and configured to move translationally;
a second rotational component coupled to the second translating component and configured to move rotationally; and
a lever element coupled to the first rotational component and the second rotational component and configured to rotate the first rotational component and the second rotational component in unison.

Allowable Subject Matter
Claims 1, 3-4, 7, 9-13, and 15-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741